Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Kumar teaches methods for virtual card transfer between near field communications (NFC)-enabled mobile devices (see Abstract). At para. [0028], Kumar teaches that “a new or existing virtual card is provisioned for the receiving mobile device.”   Kumar defines a “virtual card” in para. [0014] as “an electronic, non-physical representation of a card.” Moreover, the present application notes that “ .  Kumar teaches a “virtual card number” that can be used in the case where an RCN is stored in some kind of device and a transaction occurs without a physical card corresponding to the RCN being present, yet where the RCN is supplied to the merchant.” (See page 42, lines 11-24.) The “virtual card” of Kumar is distinct from the claimed “virtual card number;” the virtual card of Kumar is explicitly limited to card-not-present type transactions (a payment card transaction made where the cardholder does not present a physical card for a merchant's visual examination).

 Wong  teaches   “the use of URL redirection within the context of ecommerce checkout” and that “online shoppers have been taught to be suspicious of pop-up windows” in an authentication process.  

Alba  teaches embodiments directed to, inter alia, “techniques for facilitating promotions with an e-wallet.” (See para. [0004].) Alba further teaches an “e-wallet platform passes payment details back to the merchant (e.g., the virtual card number (VCN) or real card number (RCN).” (See para. [0036].)

Flitcroft. a substantial advancement in the art, teaches a “limited-use" credit card number for a single use or designated for multiple uses providing that the charges accrued do not exceed a prescribed threshold or thresholds, such a total single charge, total charges over a limited time period, total charge in a single transaction, etc. (See col. 6, lines 53-64.) Flitcroft is referenced in the rejection as teaching mapping, and more particularly to “a database of credit card numbers 124, a subset 126 of which are designated as being available for limited use (referred to as the "available range"),” wherein the “database 122 may store the mapping between a customer's fixed master credit card number and any outstanding associated limited-use credit cards, using, for instance, some type of linked-list mechanism” (see FOA, pages 4-5).

Citibank (newly cited) cited in addition to, or as an alternative to, Flitcroft (see FOA, page 5), is relied on for the alleged teaching of a “one time anonymous number that is linked to the primary account.” No other interpretation of the reference is provided. Citibank’s teachings are consistent with VCNs generated for each transaction, and are therefore not generated prior to a redirection (see FIG. 2, S3, and page 7).



The references fails to sufficiently teach or suggest a customer browser to providing an option to select from multiple methods, including a virtual card number generated prior to said redirection. . .; 

There is no teaching or suggestion in the prior art that a VCN can be generated prior to a redirection or that such an existing VCN can be offered as an option (selectable by a customer) within the context of an electronic wallet; Alba’s discussion of “‘virtual’ account numbers” appears limited to conventional implementations where a consumer logs into an e-wallet service using an ID and password, and selects a payment option, such as pay using VCN, whereupon the VCN would be generated by the e-wallet platform and passed back to the merchant. The prior art does not extend to the selection of a persistent VCN, essentially as claimed; the prior art selections would be limited to the selection of a RCN or the selection of an option to generate a new VCN.

According to conventional methods of using a VCN, the VCN is created once the customer selects an appropriate option, since the conventional VCN is a one time use number, which is consistent with the teachings of Alba. In this context, the rejection does not include a rational underpinning for why the explicit teachings of Alba may be extended to the selection of a VCN generated prior to a redirection. According to Alba, the customer can select an option to use a VCN, and the e-wallet platform passes a newly created (one time use) VCN back to the merchant.  In the instant invention, the VCNs are generated for each transaction (which is consistent with the teachings of Alba. Flitcroft. and Citibank). These VCNs are not generated prior to a redirection, essentially as claimed. The Examiner has not provided an 
 
/RICHARD C WEISBERGER/Primary Examiner, Art Unit 3693